Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/346,572 filed on 05/01/2019.  Claims 11-19 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “the second sub-transmission” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, lines 6-7, the recitation of “a multi-clutch transmission” constitutes a double inclusion since “a multi-clutch transmission” was previously recited in line 1.
Claim 11 recites the limitation “the current gear selection” in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 11, 13, 14 and 16-19 are rejected under 35 U.S.C. 102(b) as being anticipated by Seufert et al. (DE 102007051064). This reference is cited in the IDS submitted on 05/01/2019.
As to claims 11 and 18, Seufert et al. show a method for operating a multi-clutch transmission (22) for a motor vehicle (para 0001), comprising at least the following steps: 
a) closing a first clutch (30) of the multi-clutch transmission (22) (para 0041-0042) to transmit an input torque between a drive machine of the motor vehicle (para 0001) and at least a first sub-transmission (24) of the multi-clutch transmission (22); 
b) applying a drag torque (para 0039) to a second sub-transmission (26) of the multi-clutch transmission (22) which is coupled to the first sub-transmission (24) by means of a second clutch (32) of the multi-clutch transmission (22); 
c) detecting a clutch slip of the second clutch (32), which slip depends on the drag torque (para 0039); and 

	As to claim 13, wherein the drag torque is greater than the threshold torque, which characterizes a gripping point of the second clutch (inherent in order to detect a torque greater than 0 Nm at the second clutch). 
As to claim 16, Seufert et al. show changing the current gear selection (i.e., error state) depending on the identification of the engaged sub-transmission gear by engaging a sub-transmission gear which differs from the engaged sub-transmission gear (para 007). 
As to claim 17, Seufert et al. show the method being performed when the output shaft of the multi-clutch transmission is blocked from rotational movement (para 0099). 
As to claim 19, Seufert et al. show the multi-clutch transmission being a dual clutch transmission (Fig. 1).

Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HA DINH HO/Primary Examiner, Art Unit 3658